Citation Nr: 0003878	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  94-46 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to skin cancer due to exposure to mustard gas. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The veteran had active service from April 1943 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the July 1994 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
skin cancer, claimed as a residual of exposure to mustard 
gas.


FINDINGS OF FACT

1.  There is no competent medical evidence of record that 
establishes that the veteran currently has squamous cell 
carcinoma of the skin.  

2.  There is no competent evidence that establishes that the 
veteran was exposed to mustard gas in service.  

3.  There is no competent evidence of record which provides a 
nexus between the veteran's basal cell carcinoma, initially 
demonstrated more than 40 years after service, and service.  


CONCLUSION OF LAW

The claim for service connection for skin cancer to include 
basal cell carcinoma, claimed as a residual of mustard gas 
exposure, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records do not reflect a 
diagnosis of skin cancer or basal cell carcinoma.  There is 
no indication in the service medical records that the veteran 
was exposed to mustard gas or was treated for any such 
residuals.    

A pathology report, dated in December 1989, reflects a 
diagnosis of a proliferating squamous keratotic lesion of the 
left temporal area, incompletely resected.  It was noted that 
the differential diagnosis was between a variant of 
keratoacanthoma versus well differentiated squamous cell 
carcinoma.  It was noted that since the lesion was completely 
resected, careful follow-up and/or re-biopsy, as clinically 
indicated, was advised.  There was also a diagnosis of basal 
cell carcinoma of the skin of the left cheek.   

An August 1991 pathology report reflects a diagnosis of skin 
lesion, left temple biopsy, superficial cutaneous tissue 
fragment exhibiting features of an ulcerated squamous cell 
carcinoma incompletely excised.   

In January 1993, the veteran filed a claim for entitlement to 
service connection for skin cancer as due to exposure to 
mustard gas. 

In June 1993, the RO requested the veteran to identify health 
care providers who have treated him for his claimed 
disability since separation from service.  The veteran was 
asked to complete and return VA Forms 21-4142 so that they 
would be able to obtain his treatment records.  

In July 1993, a completed VA Form 21-4142 was received by the 
RO.  The veteran authorized the RO to obtain the treatment 
records from Dr. T.R.  In a handwritten note on the form, the 
veteran indicated that skin cancer was diagnosed and treated 
by the late Dr. J.K.P.  He indicated that he was also treated 
by Dr. C.B.L. in 1989 and 1991, who was now retired, in 1989 
and 1991.  He stated that his current doctor was Dr. T.R.  

Treatment records by Dr. T.R. indicate that the veteran had 
skin cancer of the left temple area.  It was noted that the 
veteran had mustard gas exposure.  A June 1993 treatment 
record indicates that the veteran had multiple acinitic 
keratoses of the left temple, that were not much better.  

In a July 1993 statement, the veteran stated that he was 
exposed to mustard gas during training (field bivouac) and 
chamber tests at Camp Roberts, California from May to 
September 1943 (approximately) with either the 82nd or 83rd 
Infantry.  He stated that he later served with the 182nd 
Infantry.   

In an October 1993 letter, the Department of the Army, U.S. 
Army Medical Research and Development Command, indicated that 
they maintained reports of U.S. Army personnel who 
participated as medical volunteers in studies related to the 
mechanisms of action and medical countermeasures against 
chemicals of military relevance during the period of 1955 to 
1975.  The request for information was being returned to the 
RO because the veteran did not allege exposure within that 
time frame.  The Department of Army directed the RO to 
contact the U.S. Army Chemical and Biological Defense Agency 
for the information they were seeking about the veteran's 
claimed exposure to mustard gas. 

In March 1994, the RO contacted the U.S. Department of Army 
Chemical and Biological Defense Agency and requested 
information about the veteran's exposure to mustard gas.   

In a May 1994 letter, the U.S. Army Chemical and Biological 
Defense Command (CBDOM) indicated that they were unable to 
assist the RO with their request for information about the 
veteran's claimed exposure to Mustard gas.  They indicated 
that the CBDOM Historical Division was willing to assist the 
RO and they indicated what information the RO had to submit 
so that a search could be conducted.  

Treatment records and pathology reports, dated in July 1994, 
indicate that the veteran had basal cell carcinoma of the 
skin of the left temple.  A September 1994 treatment record 
indicates that the basal cell carcinoma site was clean.  It 
was noted that the veteran had acinitic keratoses on his 
face.  A February 1996 treatment record indicates that the 
veteran had recurrent basal cell carcinoma of the skin of the 
left temple.  

In an August 1994 letter, the veteran indicated that the 
officer in charge, prior to the exposure to the mustard gas 
in the chamber as well as the field, warned them that the 
tests that they were about to be subjected to were "secret" 
and therefore, there would be no record of it.  The veteran 
stated that this was the reason why there was a negative 
response from the U.S. Army Chemical and Biological Defense 
Command.  He indicated that he sustained burns after the 
exposure to mustard gas, but he did not request treatment, 
and consequently, the service records will not show treatment 
for mustard gas burns.  

A February 1996 pathology report indicates that the veteran 
had basal cell carcinoma of the skin of the left temple and 
the right neck.  

In July 1996, the RO requested the veteran to submit 
additional information about the circumstances surrounding 
his exposure to mustard gas.  In a July 1996 statement, the 
veteran stated that the dates of suspected exposure was 
approximately May to September 1943.  The event was during 
basic training.  The location was Camp Roberts, California.  
The equipment tested was a mask.  The veteran indicated that 
he was exposed to the gas during a field exercise (bivouac) 
and chamber.  He stated that he was an infantryman.  

Treatment records dated in August 1996 and October 1996 
indicate that the veteran had recurrent basal cell carcinoma.  
An August 1996 pathology report indicates that the veteran 
had basal cell carcinoma of the skin of the left temple and 
hyperkeratotic skin with patchy dermal chronic inflammation 
and a suggestion of a scar.  There was basal cell carcinoma 
of the skin of the right pre-auricular area of the face and 
the right cheek.  An October 1996 treatment record indicates 
that the veteran had actinic keratoses on his face and a wart 
versus basal cell carcinoma on the left neck.  A pathology 
report indicates that biopsy revealed that the veteran had 
verruca vulgaris of the skin of the left neck.  A November 
1996 operative report indicates that the veteran underwent 
surgical excision of the basal cell carcinoma of the skin of 
the left temple.  A January 1997 treatment record indicates 
that the veteran had stasis dermatitis and actinic keratoses 
behind the left ear.  

In August 1997, the RO sent the veteran's information to the 
U.S Army Chemical and Biological Defense Command.  In a 
September 1997 letter, the Historical Research and Response 
Team of the U.S. Army and Chemical and Biological Defense 
Command indicated that they were unable to provide any 
records for the veteran.  They did not maintain medical or 
personnel files of former members of the Army.  The 
Historical Research and Response Team indicated that Camp 
Roberts did not conduct testing using humans.  The letter 
specifically indicated that the gas chamber at Camp Roberts 
used tear gas or chlorine.  Each basic trainee may have made 
from one to four entries to satisfy the training requirement.  
Other standard field exercises were also conducted using tear 
gas.  Road marches and bivouacs may have participated in a 
training exercise that used a small plane spraying tear gas 
on troops or tear gas may have been released from concealed 
stationary pots.  The purpose of these exercises was to teach 
the troops to rapidly protect themselves as they would if 
actual chemical warfare were to occur on the battlefield.  
They indicated that no other information was available 
related to this claim.  

Pertinent Law and Regulations

Service connection - in general

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).

Where a veteran served ninety days or more during a period of 
war or during peacetime service after December 31, 1946, and 
a malignant tumor becomes manifest to a degree of ten percent 
within one year of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 and 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Mustard gas exposure

Certain specific provisions apply to a veteran claiming 
entitlement to service connection for disabilities due to 
exposure to mustard gas.

38 C.F.R. § 3.316 (1999) provides that full-body exposure to 
specified vesicant agents during active military service 
under the circumstances described below together with the 
subsequent development of any of the indicated conditions is 
sufficient to establish service connection for that 
condition:  (1) full-body exposure to nitrogen or sulfur 
mustard during active military service together with the 
subsequent development of chronic conjunctivitis, keratitis, 
corneal opacities, scar formation, or the following cancers: 
nasopharyngeal; laryngeal; lung (except mesothelioma); or 
squamous cell carcinoma of the skin; (2) full-body exposure 
to nitrogen or sulfur mustard or Lewisite during active 
military service together with the subsequent development of 
a chronic form of laryngitis, bronchitis, emphysema, asthma 
or chronic obstructive pulmonary disease; (3) full-body 
exposure to nitrogen mustard during active military service 
together with the subsequent development of acute 
nonlymphocytic leukemia.  

The United States Court of Appeals for the Federal Circuit 
has held that when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. 
App. 78 (1993).  As such, the Board must not only determine 
whether the veteran has a disability which is recognized by 
VA as being etiologically related to prior exposure to 
nitrogen, sulfur mustard, Lewisite, or nitrogen mustard under 
38 C.F.R. § 3.316, but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  The fact that the 
veteran does not meet the requirements of 38 C.F.R. § 3.316 
does not in and of itself preclude him from establishing 
service connection as he may, in the alternative, establish 
service connection by way of proof of actual direct 
causation, showing that his exposure to a chemical such as 
mustard gas during service caused his current skin cancer.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).

Well-grounded claims

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidence does not reflect that 
the veteran currently possesses a recognized degree of 
medical knowledge that would render his opinions on medical 
diagnoses or causation competent.  Lay assertions of medical 
causation will not suffice initially to establish a 
plausible, well-grounded claim, under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91 (1993).

When the requirements of Caluza are considered in relation to 
38 C.F.R. § 3.316, a well grounded claim requires only 
medical evidence of a current, pertinent disability included 
under § 3.316 and evidence of inservice exposure to mustard 
gas, nitrogen, or Lewisite.  See Pearlman v. West, 11 Vet. 
App. 443 (1998).

Analysis

The veteran asserts that he has skin cancer that is directly 
related to in-service mustard gas exposure which occurred 
during basic training at Camp Roberts, California, in May to 
September 1943.  He asserts that the mustard gas exposure was 
secret.  The veteran contends that he sustained burns after 
the exposure but he did not seek medical treatment while in 
service.  

The Board's analysis will proceed along two lines.  First, 
the veteran's claim of entitlement to service connection for 
skin cancer under the presumptive provisions of 38 C.F.R. 
§ 3.316 will be discussed.  Then, the claim for other forms 
of skin cancer will be addressed, as is required under 
Combee.


Presumptive Service Connection under 38 C.F.R. § 3.316

The issue currently on appeal is entitlement to service 
connection for skin cancer, claimed as a residual of mustard 
gas exposure.  38 C.F.R. § 3.316 provides that full-body 
exposure to nitrogen or sulfur mustard during active military 
service together with the subsequent development of squamous 
cell carcinoma of the skin is sufficient to establish service 
connection for that condition.  

The Board finds that the veteran has not submitted competent 
evidence of in-service exposure to mustard gas.  As noted 
above, the veteran asserts that he was exposed to mustard gas 
during basic training (field bivouac) and chamber tests at 
Camp Roberts, California in 1943.  He indicated that the 
officer in charge warned them that the tests that they were 
about to be subjected to were "secret" and therefore, there 
would be no record of it.  The veteran stated that he 
sustained burns, but he did not request treatment, and 
consequently, the service records will not show treatment for 
mustard gas burns.  

The Board does not find the veteran's statements to be 
sufficient evidence of mustard gas exposure.  The veteran is 
not competent to say what type of chemicals he was exposed to 
during basic training.  He does not provide any specific 
information, such as the smell or color of the chemical.  He 
did not indicate whether he saw the canisters from which the 
chemical was dispensed.  He did not indicate that the officer 
in charge mentioned mustard gas.

In King v. Brown, 5 Vet. App. 19, 21 (1993), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that in determining 
whether a veteran's claim was well-grounded, the veteran's 
evidentiary assertions are presumed to be true except when 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  The veteran has not presented any 
evidence which shows that he has the scientific knowledge to 
render an opinion as to whether an unidentified gas that he 
was exposed to in service was, in fact, mustard gas.  Thus, 
the Board finds that the veteran has not submitted competent 
evidence that he was exposed to mustard gas in service.  

The Board also points out that the service department did not 
find any records that establish that the veteran was exposed 
to mustard gas during service.  In a September 1997 letter, 
the Historical Research and Response Team of the U.S. Army 
and Chemical and Biological Defense Command indicated that 
Camp Roberts did not conduct mustard gas testing using 
humans.  They indicated that tear gas was used for training 
in chambers and in the field.  

The Board also finds that there is no competent evidence 
which establishes that the veteran currently has squamous 
cell carcinoma of the skin.  Although an August 1991 
pathology report indicates that the veteran had "features" 
of squamous cell carcinoma of the skin of the left temple, 
there is no competent evidence which establishes that the 
veteran currently has squamous cell carcinoma of the skin.  
Treatment records dated in 1994, 1996 and 1997 indicate that 
the veteran has had recurrent basal cell carcinoma of the 
skin of the left temple, right cheek, and the pre-auricular 
area of the face.  Pathology reports dated in 1994 and 1996 
do not reflect a diagnosis of squamous cell carcinoma.  The 
medical evidence of record shows that the veteran has had 
current diagnoses of other skin disorders, including actinic 
keratoses, stasis dermatitis and verruca vulgaris.   

Basal cell carcinoma of the skin, actinic keratoses, stasis 
dermatitis, and verruca vulgaris are not diseases for which 
presumptive service connection, due to exposure to mustard 
gas, Lewisite, or nitrogen is warranted under 38 C.F.R. 
§ 3.316.   

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  In the absence of 
proof of a present disability, there can be no valid claim.  
In Rabideau v. Derwinski, 2 Vet. App. 141 (1992), the Court 
held that the failure to demonstrate that a disability is 
currently manifested constitutes failure to present a 
plausible or well-grounded claim.  The veteran has not 
presented competent evidence of a current diagnosis of 
squamous cell carcinoma.  

Therefore, as there is no medical evidence that the veteran 
currently has squamous cell carcinoma of the skin or 
competent evidence of inservice mustard gas exposure, 
entitlement to presumptive service connection for skin cancer 
under 38 C.F.R. § 3.316 is denied as not well grounded.  

Service Connection under 38 C.F.R. § 3.303(d) and Combee

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee.  Therefore, the Board must still address the issue of 
whether the veteran has skin cancer that is the result of 
active service under 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303(d).  

The service medical records do not reflect a diagnosis of 
skin cancer or basal cell carcinoma.  There is no medical 
evidence that any skin cancer manifested itself to a 
compensable degree until many decades after service, and the 
veteran does not so contend.  Accordingly, the presumptive 
provisions of 38 C.F.R. §§ 3.307 and 3.309 are inapplicable 
in this case.

The veteran asserts that his skin cancer is directly related 
to mustard gas exposure in service during basic training.  As 
noted above, the Board has found that the veteran has not 
submitted competent evidence that he was exposed to mustard 
gas in service.  

The evidence shows that the veteran has had recurrent basal 
cell carcinoma of the skin, which was initially shown more 
than 40 years after service.  There is no competent medical 
evidence which relates the veteran's basal cell carcinoma of 
the skin to service.  The Board also notes that the record 
contains no competent medical evidence of a nexus between the 
other skin disorders, including actinic keratoses, stasis 
dermatitis, or verruca vulgaris, and the veteran's period of 
service.   

In treatment records dated in 1993, Dr. T.K. noted that the 
veteran was exposed to mustard gas.  The Court has held that 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
There is no indication that Dr. T.K. did anything more than 
write down what the veteran told him about alleged exposure 
to mustard gas.  Thus, the Board finds that Dr. T.K.'s note 
is not competent evidence of a medical nexus between the 
veteran's basal cell carcinoma and his period of service.  

The only evidence of record which relates the veteran's basal 
cell carcinoma to his period of service are the veteran's own 
assertions to that effect.  As noted above, the record does 
not show that the veteran possesses the requisite knowledge, 
skill, experience, training, or education to qualify as a 
medical expert in order for such a contention to be 
considered competent evidence.  See Espiritu, supra.  Lay 
assertions of medical causation will not suffice initially to 
establish a plausible, well-grounded claim, under 38 U.S.C.A. 
§ 5107(a).  See Grottveit, supra.  Where the determinant 
issue involves a question of medical causation, competent 
medical evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim. 

Therefore, as there is no competent medical evidence which 
relates the diagnosis of skin cancer to include basal cell 
carcinoma, to service, the claim for service connection for 
skin cancer under 38 U.S.C.A. § 1110, 38 C.F.R. § 3.303 and 
Combee must fail as it is not well grounded.


Additional matters

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case lack of a well-
grounded claim, it must consider whether the veteran has been 
given adequate notice to respond and, if not, whether she has 
been prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). In this case, the veteran has been afforded ample 
opportunity to present evidence and argument in support of 
his claim.  Any error by the RO in the adjudication of the 
claim on a broader basis than that used by the Board was not 
prejudicial.

Because the veteran's claim for service connection for skin 
cancer, claimed as a residual of mustard gas exposure, is not 
well-grounded, VA is under no duty to further assist him in 
developing facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.159(a) (1999);  Epps v. Gober, 126 
F.3d 1454 (Fed. Cir. 1997); see Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); see also Grottveit.  VA's obligation to 
assist depends upon the particular facts of the case and the 
extent to which VA has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  See 
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  The Court has 
recently held that the obligation exists only in the limited 
circumstances where the veteran has referenced other known 
and existing evidence.  Epps v. Brown, 9 Vet. App. 341, 344 
(1996). 

VA is not on notice of any other known and existing evidence 
which would make the adjudicated service connection claim 
plausible.  The RO informed the veteran of the type of 
evidence necessary to state a well-grounded claim in a letter 
dated in June 1993.  In July 1993, the veteran submitted to 
the RO a completed VA Form 21-4142, so that the RO would be 
able to obtain copies of treatment records from Dr. T.R.  The 
veteran noted on the release that skin cancer had been 
diagnosed and treated in the 1970's by the late Dr. J.K.P. 
and by Dr. C.B., who was now retired.  The veteran did not 
submit a release with respect to Dr. J.K.P. or Dr. C.B.  
Furthermore, there is no indication that such medical records 
would provide information as to the veteran's current medical 
condition, establish that the veteran was exposed to mustard 
gas in service, or provide a nexus between the veteran's 
diagnosis of basal cell carcinoma and his period of service.  
This decision serves to inform the veteran of the kind of 
evidence which would be necessary to make his claim well-
grounded, namely a current diagnosis of squamous cell 
carcinoma of the skin, competent evidence of mustard gas 
exposure in service, and/or medical nexus evidence which 
serves to link the veteran's currently diagnosed skin cancer 
to service.  


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for skin cancer, claimed as a residual 
of exposure to mustard gas, is denied.  




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

